 1325 NLRB No. 2091In its answer, the Respondent denies that the requested informa-tion is necessary for and relevant to the Union's performance of its
duties. We note, however, that the description of the information
sought on its face relates directly to the wages, hours, and terms and
conditions of employment of the unit employees and we so find. In
addition, the Respondent has not attempted to rebut the relevance of
the information in response to the Notice to Show Cause. Accord-
ingly, we find that the Respondent's denial does not raise any issues
warranting a hearing. See Verona Dyestuff Division, 233 NLRB 109,110 (1977).2Member Brame notes that he did not participate in the underlyingrepresentation proceeding.3We therefory deny the Respondent's cross-motion for summaryjudgment.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Special Projects Manufacturing, Inc. and Inter-national Association of Machinists and Aero-
space Workers, AFL±CIO. Case 16±CA±19330July 16, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEPursuant to a charge filed on May 20, 1998, theActing General Counsel of the National Labor Rela-
tions Board issued a complaint on May 22, 1998, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain and to provide in-
formation following the Union's certification in Case
16±RC±9970. (Official notice is taken of the ``record''
in the representation proceeding as defined in the
Board's Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part and
denying in part the allegations in the complaint.On June 15, 1998, the Acting General Counsel fileda Motion for Summary Judgment. On June 18, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information that is relevant and
necessary to the Union's role as bargaining representa-
tive, but attacks the validity of the certification on the
basis of its arguments in support of its objections to
the election and the Board's disposition of certain chal-
lenged ballots in the representation proceeding. In ad-
dition, the Respondent, in its answer denies that the in-
formation requested by the Union is necessary and rel-
evant.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.2The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for SummaryJudgment.3On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Texas cor-poration with a facility in White Settlement, Texas, has
been engaged in the manufacture of oilfield flow con-
trol products. During the 12-month period preceding
issuance of the complaint, the Respondent, in conduct-
ing its business operations, purchased and received at
its White Settlement, Texas facility goods and mate-
rials valued in excess of $50,000 directly from sources
located outside the State of Texas.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held October 24, 1997, theUnion was certified on April 14, 1998, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:INCLUDED: All production and maintenanceemployees employed by the Employer at its
White Settlement, Texas facility, including plant
clerical employees, quality assurance employees,
and warehouse employees.EXCLUDED: All other employees, includingoffice clerical employees, professional employees,
leadpersons, guards and supervisors as defined in
the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''B. Refusal to BargainOn about April 21 and May 8, 1998, the Union re-quested the Respondent to bargain and to furnish infor-
mation, and, since about May 15, 1998, the Respond-
ent has failed and refused. We find that this failure and
refusal constitutes an unlawful refusal to bargain in
violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing on and after May 15, 1998,to bargain with the Union as the exclusive collective-
bargaining representative of employees in the appro-
priate unit and to furnish the Union requested informa-
tion, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Special Projects Manufacturing, Inc.,
White Settlement, Texas, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain with InternationalAssociation of Machinists and Aerospace Workers,
AFL±CIO as the exclusive bargaining representative of
the employees in the bargaining unit, and failing and
refusing to furnish the Union information that is rel-
evant and necessary to its role as the exclusive bar-
gaining representative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:INCLUDED: All production and maintenanceemployees employed by the Employer at its
White Settlement, Texas facility, including plant
clerical employees, quality assurance employees,
and warehouse employees.EXCLUDED: All other employees, includingoffice clerical employees, professional employees,
leadpersons, guards and supervisors as defined in
the Act.(b) Furnish the Union the information that it re-quested on April 21 and May 8, 1998.(c) Within 14 days after service by the Region, postat its facility in White Settlement, Texas, copies of the
attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for
Region 16 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 15, 1998.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region 3SPECIAL PROJECTS MANUFACTURINGattesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.July 16, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to bargain with Inter-national Association of Machinists and AerospaceWorkers, AFL±CIO as the exclusive representative ofthe employees in the bargaining unit, and WEWILL
NOTfail and refuse to furnish the Union informationthat is relevant and necessary to its role as the exclu-
sive bargaining representative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:INCLUDED: All production and maintenanceemployees employed by us at our White Settle-
ment, Texas facility, including plant clerical em-
ployees, quality assurance employees, and ware-
house employees.EXCLUDED: All other employees, includingoffice clerical employees, professional employees,
leadpersons, guards and supervisors as defined in
the Act.WEWILL
furnish the Union the information it re-quested on April 21 and May 8, 1998.SPECIALPROJECTSMANUFACTURING,INC.